Citation Nr: 0322518	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application to reopen 
his previously denied claim of entitlement to service 
connection for PTSD for failure to submit new and material 
evidence.  


REMAND

Pursuant to the authority of regulation 38 C.F.R. 
§ 19.9(a)(2) (2002) which was then in effect, the Board 
issued a development memorandum to its internal evidence 
development unit in October 2002 requesting that it obtain 
additional outstanding medical records identified by the 
veteran as being pertinent to his claim.  The development 
memorandum also instructed that the veteran be asked to 
provide a detailed account of his alleged PTSD stressors and 
supportive statements from any witnesses.  Thereafter, the 
development team was instructed to contact the Office of the 
Commandant of the United States Marine Corps and request that 
this office provide documentation which verified the 
veteran's dates of military service within the Republic of 
Vietnam.  In December 2002 the veteran, via his attorney, 
provided the Board with a detailed account of his alleged 
stressors along with several lay witness statements and 
excerpts from military history articles which were purported 
to corroborate the veteran's accounts of having been exposed 
to combat during active duty.  These were duly associated 
with the veteran's claims file.  

However, during the course of this appeal there was a 
significant change in the law which directly affects the 
current appeal.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  In 
this regard, we note that neither the veteran nor his 
attorney have waived first review by the RO of the 
aforementioned evidence which they provided to the Board.  
Therefore, the case should be remanded to the RO for 
development and adjudication in the first instance in 
compliance with the Court's decision in order to avoid 
committing a procedural error.

In view of the foregoing discussion and to ensure full 
compliance with the holding of the Court, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of the 
claim and the evidence, if any, that the 
RO will obtain for him.  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should then readjudicate the issue of 
whether or not evidence which is new and 
material to the veteran's previously 
denied claim of entitlement to service 
connection for PTSD has been submitted 
to reopen the claim.

3.  If the aforementioned issue is not 
resolved to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be prepared and the 
appellant and his representative should 
be given a reasonable period of time for 
reply.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


